TEAGUE, Judge,
dissenting.
A Majority of this Court in ruling that this cause was improvidently set and holding that the application should have denied without written opinion misses, in my opinion, a golden opportunity to bury, once and for all, the “Cop-out man,” the “expeditor,” and the “Warm body attorney,” who, for all practical and Constitutional purposes, does not, in my opinion meet the requirements of the Sixth Amendment to the Constitution of the United States nor Section 10, Article I,, of our Constitution. The right to counsel means, to me, more than just having a warm body, whatever he be denominated, standing by some accused who enters a plea of guilty or nolo contendere in a court of law. A conviction obtained without an accused having counsel is, of course, void, unless it is affirmatively shown that the accused waived counsel. An accused, represented by nothing more than a “warm body,” in my view, has not been validly convicted.
However, I do not quarrel with the disposition of a criminal cause, by agreement of the parties, in the minimum amount of time. Shortness of time is not synonymous with ineffective assistance of counsel, but it most assuredly can be in my opinion, if the court-appointed attorney is nothing more than a “stand-in warm body,” used solely to put the seal of approval to the fact that the records will show in the future the accused was represented by an attorney when he entered his plea. It is mandatory in my view that counsel, before discussing the dis*771position of a case with his client, have a relatively full understanding and awareness of the state’s case. This means more than asking the client, after being appointed by the trial court, the conclusory question, “Are you guilty?” and receiving an affirmative response from the accused and then asking the client if the prosecutor has made a recommendation and, if so, is it satisfactory to the client, and then approaching the Bench to dispose of the case. That appears to me to be all that occurred in this case. Recently, the Fifth Circuit, in Gaines v. Hopper, 575 F.2d 1147 (5th Cir.1978), in a panel opinion, pointedly said: “Informed evaluation of potential defenses to criminal charges and meaningful discussion with one’s client of the realities of his case are cornerstones of effective assistance of counsel.” Thus, failure by counsel to conduct an investigation adequate for the performance of his duties will deprive an accused of effective assistance of counsel.
As each case is unique in itself, it would be impossible for this Court to set forth in one opinion what the duties of a court-appointed counsel, who is summoned to the courtroom from his office to dispose of a cause, might be. However, in my view, it certainly does not mean appearing in court to simply put the seal on the record to show the accused had counsel, or to put it colloquially, it does not mean merely appearing in court after the accused is “greased” and ready to plead, as appears to be the case here. At a minimum, counsel here could have at least read the file of the District Attorney to see if, in fact, under the law, his “client” was, as he said he was, guilty of the accusation.
In my view, the cumulative effect of the facts of this case is that the Petitioner was denied effective assistance of counsel as guaranteed by both our Constitutions. The actions of court-appointed counsel in this case was not “counsel reasonably likely to render and rendering reasonably effective assistance.” See MacKenna v. Ellis, 280 F.2d 592 (5th Cir.1960).
The members of this Court do not live in a vacuum as many of us have defended many criminal cases, been court-appointed counsel for indigents, and have been trial judges in this state. The realities of life are not too far from us as we know they exist. The dockets of our metropolitan areas are bulging with cases to be disposed of and there should be no question that a proper disposition, as speedily as possible, should occur. That is why I do not choose to chastise the attorney appointed for Petitioner, for as I view the facts the system in his particular jurisdiction had denigrated itself to the point that all that was mandated was a “warm body” standing by the accused when he entered his plea. This is also true in other parts of the state. Although I could have simply concurred in the opinions of Judges Roberts, W. C. Davis and Clinton, and said no more and relied upon their comments, I personally feel a stronger message should be sent to the Bench and Bar that I, as a member of this Court, as other members of the Court also feel, will not countenance the mere presence of a “warm body” to mean effective assistance of counsel.
I, therefore, respectfully dissent to the action of the Majority in this cause but I join with what ROBERTS, W. C. DAVIS and CLINTON, JJ., all have said regarding this cause.